Citation Nr: 1617130	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as heart disease, to include as caused by herbicide exposure while on active duty service in Korea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of hypertension, claimed as heart disease, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is related to fear of hostile military activity during service.

2.  At his February 2015 hearing before the Board, the Veteran withdrew his claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 

2.  The criteria for withdrawal of the substantive appeal of the issue of entitlement to service connection for a right knee disability have been met. 38 U.S.C.A. § 7105(b)(2)  (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The Veteran seeks service connection for PTSD based on multiple "near death"  experiences during his active duty service.  He describes his specific PTSD stressors as witnessing the death of others, including a close friend, and his experiences seeing dead bodies.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The record reflects that the Veteran has a current diagnosis of PTSD.  See, e.g., October 2010 VA examination.  The question before the Board, therefore, is s whether the Veteran's  PTSD is related to his active service.  

In this regard, on VA examination in October 2010 the VA examiner stated that the Veteran's "PTSD is due to or a result of previous fear of hostile military" activity, including instances involving the deaths/bodily harm of other individuals whom he knew, responded to, or witnessed.  This is sufficient to verify the occurrence of the in-service stressor.  38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 -52 (July 13, 2010).

As the Veteran's PTSD has been related to a corroborated in-service stressor, service connection for PTSD is warranted.  

II.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c) (2015).

At his February 2015 hearing before the Board, the Veteran stated that he wished to withdraw the claim of entitlement to service connection for a right knee disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim is dismissed.



ORDER

Service connection for PTSD is granted.

The appeal concerning the issue of entitlement to service connection for a right knee disability is dismissed without prejudice.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to further disposition of the Veteran's claim for service connection for hypertension, claimed as heart disease.  

The Veteran claims that his hypertension, claimed as heart disease, is directly related to in-service exposure to Agent Orange while stationed near the DMZ in Korea.  Alternatively, he asserts that  that his heart condition was caused or aggravated by his now service-connected PTSD.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense , operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Veteran's service personnel records indicate that the Veteran service in the 4th Squadron, 7th Cavalry in Korea from July 1968 to August 1969.  Significantly, the Veteran's unit is in fact one of the units recognized by Department of Defense as having been exposed to herbicides on the DMZ between April 1968 and July 1969.  See M21-1 MR, Part IV, Subpart ii, ch. 2, sec. C (10)(p).  Therefore, based on this amended regulation, it is presumed that the Veteran was exposed to herbicides during his service in the DMZ.  See 38 C.F.R. § 3.307 (amended February 24, 2011).  

VA has recognized that there is a positive correlation between ischemic heart disease and exposure to herbicide agents, and that the evidence is otherwise suggestive as to a relationship between such exposure and the subsequent development of hypertension.  See Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202, 53204  (Aug. 31, 2010).  As it is not clear to the Board whether the Veteran's heart condition is related to either his exposure to herbicide agents, or to his PTSD, the Board finds it necessary to remand the Veteran's claim for an examination and opinion as to the effect the Veteran's presumed herbicide exposure had on his claimed heart condition, to include an evaluation as to whether the Veteran meets the criteria for a diagnosis of ischemic heart disease, and an opinion as to the Veteran's secondary service connection claim.  

Finally, during his hearing, the Veteran stated that he had been treated by a Dr. P. for his heart condition, and that he was providing such records at the time of his hearing.  Unfortunately, it does not appear that the records from this physician are currently contained in the claims file.  On remand, such records should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his heart since service, to include the physician referenced in his February 2015 Board hearing.  After securing any necessary releases, the AOJ should request all relevant records identified.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2. After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination.  The examiner should review the claims file, address the following, and provide the rationale for the conclusions reached:

a. Provide diagnoses for all heart conditions identified.  The examiner should specifically address whether or not the Veteran meets the criteria for a diagnosis of ischemic heart disease.  

b. Provide an opinion as to any possible link between the Veteran's diagnosed heart condition(s) and his presumed herbicide exposure.

c. Provide an opinion as to whether it at least as likely as not that the Veteran's hypertension is casually or etiologically related to or aggravated by (permanently worsened) his service-connected PTSD.  The examiner should specifically comment on the Veteran's February 2015 statement that his hypertension is related to his service-connected PTSD. 

3. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


